Citation Nr: 1225308	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for hepatitis C, bilateral hearing loss, and tinnitus.  

In July 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in an October 2011 rating decision, the RO granted service connection for hepatitis C and tinnitus.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The Veteran submitted a Congressional inquiry related to his claim for service connection for hepatitis C in June 2012, which has not yet been considered by the RO.  However, as noted above, service connection for hepatitis C was granted in October 2011, and the issue is no longer on appeal before the Board.  As such, a remand for RO review of the newly submitted evidence is not necessary.


FINDING OF FACT

In a November 2011 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2011).

In a November 2011 statement, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss.  See November 2011 statement submitted by the Veteran.  

The Board finds that the November 2011 written statement from the Veteran qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


